In a medical malpractice action, the defendant appeals from an order of the Supreme Court, Queens County (Durante, J.), dated April 2, 1985, which denied his application for an order striking the complaint as a sanction for failing to serve a proper bill of particulars and granting summary judgment based upon such condition.
Order reversed, as a matter of discretion, with costs, and motion granted.
Despite several opportunities to do so, the plaintiff has failed in various bills of particulars to apprise the defendant of the specific acts of negligence constituting the medical malpractice charged in the complaint. The complaint speaks *423without specification and although the demand for a bill of particulars included inquiry into specific allegations, the plaintiff in her several bills of particulars failed to give the information requested. Considering the lengthy history of the defendant’s attempts to obtain the information to which he is entitled, the complaint should be dismissed (see, Siegel, NY Prac § 241). Lazer, J. P., Brown, Rubin and Eiber, JJ., concur.